Two actions on the case to recover damages for loss and injuries caused by the alleged negligence of the defendant in the management of his automobile. The first entitled action was brought by the husband to recover for the loss of the wife’s services, expenses, etc., and the other was brought by the wife to recover for the personal injuries sustained by her. The two actions were tried together. Verdict for plaintiff in each action — $725 in the first entitled action and $1729.16 in the other action. Defendant filed a general motion for a new trial in each action, and also a motion for a new trial on the ground of newly discovered evidence. Motions sustained. New trial granted in each action.